DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office Action on the merits. Claims 9-20 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/2020 and 04/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.



101 Analysis – Step 1
Claim 9 is directed to a driving assistance device (i.e., a machine). Therefore, Claim 9 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent Claim 9 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 9 recites:
A driving assistance device comprising: 
processing circuitry to acquire host vehicle information that is vehicle information of a host vehicle, 
to receive mobile object information from a mobile object outside the host vehicle using wireless communication, 
to determinate a right turn or left turn of the host vehicle on a basis of the host vehicle information, 
to obtain a prediction point by calculating a right turn or left turn point of the host vehicle on a basis of the host vehicle information, 
to determine whether or not the host vehicle collides with the mobile object using the host vehicle information, the mobile object information, and the prediction point,
to perform driving assistance of the host vehicle on a basis of a result of the collision determination, 
wherein the processing circuitry obtains the prediction point by calculating, on a basis of a preset deceleration, a distance required for the speed of the host vehicle HV included in the host vehicle information to reach a target speed set in advance.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “acquire…” in the context of this claim encompasses a person (processing circuitry) looking at a display or other output and reading vehicle information off the display. In another example, “determinate…” in the context of this claim encompasses a person (processing circuitry) looking at the vehicle data and using simple judgement to determine if the host vehicle turns left or right. In another example, “obtain a prediction point by calculating…” in the context of this claim encompasses a person (processing circuitry) looking at the host vehicle information and performing a simple calculation to obtain the prediction point. In another example, “determine…” in the context of this claim encompasses a person (processing circuitry) looking at the host vehicle information, mobile object information, and predication point and using simple judgement to determine whether or not the host vehicle will collide with the mobile object. Finally, “obtains the prediction point by calculating…” in the context of this claim, encompasses a person (processing circuitry) using simple mathematical calculations that can be performed with the aid of pen and paper to determine the distance needed for the host vehicle to reach a target speed based on a preset deceleration.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations”).
A driving assistance device comprising: 
processing circuitry to acquire host vehicle information that is vehicle information of a host vehicle, 
to receive mobile object information from a mobile object outside the host vehicle using wireless communication, 
to determinate a right turn or left turn of the host vehicle on a basis of the host vehicle information, 
to obtain a prediction point by calculating a right turn or left turn point of the host vehicle on a basis of the host vehicle information, 
to determine whether or not the host vehicle collides with the mobile object using the host vehicle information, the mobile object information, and the prediction point,
to perform driving assistance of the host vehicle on a basis of a result of the collision determination, 
wherein the processing circuitry obtains the prediction point by calculating, on a basis of a preset deceleration, a distance required for the speed of the host vehicle HV included in the host vehicle information to reach a target speed set in advance.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of “receive…” and “perform…”, the examiner submits that these limitations are insufficient extra-solution activities that merely use a computer (processing circuitry) to perform the process. In particular, the receiving of mobile object information from a mobile object outside of the host vehicle using wireless communication step is received at a high level of generality (i.e. as a general means of gathering mobile object information for use by the driving assistance device), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The performing driving assistance step for the driving assistance device is also recited at a high level of generality (i.e. as a general means for outputting the collision data from the collision determination), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “processing circuitry” merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose processing environment. The driving assistance device processing circuit is recited at a high level of generality and merely automates the data gathering, data output, determine, determinate, calculating, perform, and acquire steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processor circuitry to perform “acquire…,” “determinate…,” “obtain a prediction point by calculating…,” “determine…,” and “obtains the prediction point by calculating…,” amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receive…” and “perform…,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “receive…” is a well understood, routine, and conventional activities because the specification does not provide any indication that the processing circuitry is anything other than a conventional computation device and the receiving of data is being conducted using unconventional methods. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “perform…” is a well understood, routine, and conventional activities because the specification does not provide any indication that the processing circuitry is anything other than a conventional computation device and the performing of driving assistance (output/display of collision determination) is being conducted using unconventional methods. Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. In addition, because the specification does not provide any indication that the processing circuitry is anything other than a generic computer component and its use is anything beyond ordinary capacity or other tasks (e.g., to receive, store, or transmit data). MPEP 2106.05(f)(II), and the cases cited therein, including Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit), indicate that use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Hence, the claims are not patent eligible.
Dependent Claims 10-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent Claims 10-20 are not patent eligible under the same rationale as provided for in the rejection of Claim 9. 
Therefore, Claims 10-20 are ineligible under 35 USC § 101.

Claims 9-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103












The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-10, 15-16, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teppei et al. (JP 2016-103199 A), hereinafter Teppei, in view of Payne (US 20180118189 A1).
Regarding Claim 9, Teppei discloses a driving assistance device (See at least Teppei [Overview] “support to be provided to driver”) comprising: 
processing circuitry to acquire host vehicle information that is vehicle information of a host vehicle (See at least Teppei [0038] “acquisition unit 64” and “processing unit 80”), 
to receive mobile object information from a mobile object outside the host vehicle using wireless communication (See at least Teppei [0039] “RF unit 52”, “antenna 50”, and “inter-vehicle communication”; Teppei [0054] “acquires … information of the two wheeled vehicle 304”),
to determinate a right turn or left turn of the host vehicle on a basis of the host vehicle information (See at least Teppei [0048] “when the right blinker of the vehicle 300 is turned on … the collision prevention support for the right turn is determined” and [0054] “When the left blinker of vehicle 300 is on … the collision prevention support at the time of the left turn is determined”),
to obtain a prediction point by calculating a right turn or left turn point of the host vehicle on a basis of the host vehicle information (See at least Teppei [0047-0048] and [0053-0054] expected encounter point is interpreted by the examiner to be the turning location calculated using vehicle data),
to determine whether or not the host vehicle collides with the mobile object using the host vehicle information, the mobile object information, and the prediction point (See at least Teppei [0047-0049] and [0053-0055] collision support is provided when the two vehicles are estimated to pass through the expected encounter point within a “threshold value B”), 
to perform driving assistance of the host vehicle on a basis of a result of the collision determination (See at least Teppei [0047] and [0053] “driver is notified of the presence of an approaching vehicle”),
Teppei does not explicitly disclose the processing circuitry obtains the prediction point by calculating, on a basis of a preset deceleration, a distance required for the speed of the host vehicle HV included in the host vehicle information to reach a target speed set in advance.
However, Payne, in the same field of endeavor, discloses the processing circuitry obtains the prediction point by calculating, on a basis of a preset deceleration, a distance required for the speed of the host vehicle HV included in the host vehicle information to reach a target speed set in advance (See at least Payne [0048] “calculating the distance needed for the vehicle 102 to decelerate using a pre-set deceleration drive force to reach the target speed”).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the driving assistance device processor of Teppei to obtain the prediction point by calculating, on a basis of a preset deceleration, a distance required for the speed of the host vehicle HV included in the host vehicle information to research a target speed set in advance as taught by Payne.
It would have been obvious because this modification would help drivers to gauge the distance needed to decelerate to a given speed, thus improving the fuel efficiency of the vehicle during deceleration (See at least Payne [0002-0004]).

















Regarding Claim 10, Teppei modified by Payne discloses all the limitations of claim 9.   Payne discloses further the processing circuitry sets a parameter to be used to calculate the prediction point, and sets the deceleration and the target speed using the host vehicle information, the mobile object information, or information set by a user (See at least Payne [0048] target speed is variable and deceleration can be based on a deceleration map).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the driving assistance device processor of the modified Teppei with Payne to set a parameter to be used to calculate the prediction point, and set the deceleration and the target speed using the host vehicle information, the mobile object information, or information set by a user as disclosed by Payne.
It would have been obvious because this modification would improve the distance calculation’s accuracy (See at least Payne [0048]).

Regarding Claim 15, Teppei modified by Payne discloses all the limitations of claim 9. The modified Teppei with Payne discloses further the processing circuitry determines, on a basis of the prediction point and the mobile object information, a mobile object approaching the prediction point as a mobile object having a possibility of collision (See at least Teppei [0047-0049] and [0053-0055] collision support is provided when the two vehicles are estimated to pass through the expected encounter point within a “threshold value B” and collision support is activated by the “presence of an approaching vehicle”).

Regarding Claim 16, Teppei modified by Payne discloses all the limitations of claim 10. The modified Teppei with Payne discloses further the processing circuitry determines, on a basis of the prediction point and the mobile object information, a mobile object approaching the prediction point as a mobile object having a possibility of collision (See at least Teppei [0047-0049] and [0053-0055] collision support is provided when the two vehicles are estimated to pass through the expected encounter point within a “threshold value B” and collision support is activated by the “presence of an approaching vehicle”).

Regarding Claim 17, Teppei modified by Payne discloses all the limitations of claim 9. The modified Teppei with Payne discloses further the processing circuitry acquires intersection information about an intersection (See at least Teppei [0043] processing unit 80 receives “road line information … and the route shape of the intersection”), 
determines whether or not the host vehicle makes a right turn or left turn at the intersection (See at least Teppei [0048] “when the right blinker of the vehicle 300 is turned on … the collision prevention support for the right turn is determined” and [0054] “When the left blinker of vehicle 300 is on … the collision prevention support at the time of the left turn is determined”) and updates the prediction point using a point where the host vehicle makes the right turn or left turn at the intersection, on a basis of the prediction point and the intersection information (See at least Teppei [0045-0048] and [0051-0054] “Intersection center node 316” and “right turn end node 320”),
and determines whether or not the host vehicle collides with the mobile object using the updated prediction point (See at least Teppei [0044-0045] “processing unit 80” determines the collision prevention support if another vehicle reaches the side of the “intersection center node”).

Regarding Claim 18, Teppei modified by Payne discloses all the limitations of claim 10. The modified Teppei with Payne discloses further the processing circuitry acquires intersection information about an intersection (See at least Teppei [0043] processing unit 80 receives “road line information … and the route shape of the intersection”),
determines whether or not the host vehicle makes a right turn or left turn at the intersection (See at least Teppei [0048] “when the right blinker of the vehicle 300 is turned on … the collision prevention support for the right turn is determined” and [0054] “When the left blinker of vehicle 300 is on … the collision prevention support at the time of the left turn is determined”) and updates the prediction point using a point where the host vehicle makes the right turn or left turn at the intersection, on a basis of the prediction point and the intersection information (See at least Teppei [0045-0048] and [0051-0054] “Intersection center node 316” and “right turn end node 320”),
and determines whether or not the host vehicle collides with the mobile object using the updated prediction point (See at least Teppei [0044-0045] “processing unit 80” determines the collision prevention support if another vehicle reaches the side of the “intersection center node”).

Regarding Claim 19, Teppei modified by Payne discloses all the limitations of claim 17. The modified Teppei with Payne discloses further the processing circuitry determines, 
by using position information of the intersection included in the intersection information, whether the prediction point obtained by the right/left turn point prediction means is in an intersection surrounding area preset as an area of the intersection (See at least Teppei [0019] “when the terminal device exists in the area 212” and [0043] “information of the location and route shape of the intersection” the processing device that determines right/left turn point prediction recognizes when it enters the intersection area), 
to predict a position where the host vehicle makes the right turn or left turn at the intersection (See at least Teppei [0045-0048] and [0051-0054] “Intersection center node 316” and “right turn end node 320”).

Regarding Claim 20, Teppei modified by Payne discloses all the limitations of claim 18. The modified Teppei with Payne discloses further the processing circuitry determines, 
by using position information of the intersection included in the intersection information, whether the prediction point obtained by the right/left turn point prediction means is in an intersection surrounding area preset as an area of the intersection(See at least Teppei [0019] “when the terminal device exists in the area 212” and [0043] “information of the location and route shape of the intersection” the processing device that determines right/left turn point prediction recognizes when it enters the intersection area),
to predict a position where the host vehicle makes the right turn or left turn at the intersection (See at least Teppei [0045-0048] and [0051-0054] “Intersection center node 316” and “right turn end node 320”).

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Teppei et al. (JP 2016-103199 A), hereinafter Teppei, in view of Payne (US 20180118189 A1), in further view of Hidetsugu et al. (JP 2015-203922 A), hereinafter Hidetsugu.
Regarding Claim 11, Teppei modified by Payne discloses all the limitations of claim 9. The modified Teppei with Payne doesn’t explicitly disclose the processing circuitry determines a right turn or left turn of the host vehicle using speed information, acceleration information and blinker information included in the host vehicle information.
However, Hidetsugu discloses the processing circuitry determines a right turn or left turn of the host vehicle using speed information, acceleration information and blinker information included in the host vehicle information (See at least the flow chart in Hidetsugu Figure 2; speed, acceleration, and blinker information of the host vehicle are all used to determine if the vehicle makes a turn).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the driving assistance device processor circuitry of the modified Teppei with Payne to determine a right turn or left turn of the host vehicle using speed information, acceleration information and blinker information included in the host vehicle information as disclosed by Hidetsugu.
It would have been obvious because this modification would allow for accurate activation timing of the driving support system during left and right turns (See at least Hidetsugu [Overview]).

Regarding Claim 12 Teppei modified by Payne discloses all the limitations of claim 10. The modified Teppei with Payne doesn’t explicitly disclose the processing circuitry determines a right turn or left turn of the host vehicle using speed information, acceleration information and blinker information included in the host vehicle information.
However, Hidetsugu discloses the processing circuitry determines a right turn or left turn of the host vehicle using speed information, acceleration information and blinker information included in the host vehicle information (See at least the flow chart in Hidetsugu Figure 2; speed, acceleration, and blinker information of the host vehicle are all used to determine if the vehicle makes a turn).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the driving assistance device processor circuitry of the modified Teppei with Payne to determine a right turn or left turn of the host vehicle using speed information, acceleration information and blinker information included in the host vehicle information as disclosed by Hidetsugu.
It would have been obvious because this modification would allow for accurate activation timing of the driving support system during left and right turns (See at least Hidetsugu [Overview]).

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Teppei et al. (JP 2016-103199 A), hereinafter Teppei, in view of Payne (US 20180118189 A1), in further view of Kosuke (JP 2018-025449 A).
Regarding Claim 13, Teppei modified by Payne discloses all the limitations of claim 9. The modified Teppei with Payne doesn’t explicitly disclose the processing circuitry determines whether the host vehicle makes a right/left turn or changes lanes by determining a running state of the host vehicle from the speed information and the acceleration information included in the host vehicle information.
However, Kosuke discloses the processing circuitry determines whether the host vehicle makes a right/left turn or changes lanes by determining a running state of the host vehicle from the speed information and the acceleration information included in the host vehicle information (See at least Kosuke [0051-0055] a lane change is determined by detecting if the speed or acceleration of the vehicle is above a certain threshold).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the driving assistance device processor circuitry of the modified Teppei with Payne to determine whether the host vehicle makes a right/left turn or changes lanes by determining a running state of the host vehicle from the speed information and the acceleration information included in the host vehicle information as disclosed by Kosuke.
It would have been obvious because this modification would allow the driving assistance device to determine the time at which turning or changing lanes was occurring which would result in the improved operational efficiency of the driver assistance device (See at least Kosuke [Overview]).

Regarding Claim 14, Teppei modified by Payne discloses all the limitations of claim 10. The modified Teppei with Payne doesn’t explicitly disclose the processing circuitry determines whether the host vehicle makes a right/left turn or changes lanes by determining a running state of the host vehicle from the speed information and the acceleration information included in the host vehicle information.
However, Kosuke discloses the processing circuitry determines whether the host vehicle makes a right/left turn or changes lanes by determining a running state of the host vehicle from the speed information and the acceleration information included in the host vehicle information (See at least Kosuke [0051-0055] a lane change is determined by detecting if the speed or acceleration of the vehicle is above a certain threshold).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the driving assistance device processor circuitry of the modified Teppei with Payne to determine whether the host vehicle makes a right/left turn or changes lanes by determining a running state of the host vehicle from the speed information and the acceleration information included in the host vehicle information as disclosed by Kosuke.
It would have been obvious because this modification would allow the driving assistance device to determine the time at which turning or changing lanes was occurring which would result in the improved operational efficiency of the driver assistance device (See at least Kosuke [Overview]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Fukumoto M (JP 2013199241 A) discloses predication means that allow a vehicle control
device to determine when a vehicle is turning left or right (See at least Fukumoto [0009] and [0011]) so that it can adjust the location of a deceleration target point (see at least Fukumoto [0009-0013]).
Tanaka et al. (US 20170220041 A1) discloses a remote monitoring apparatus that
receives information about the running condition of the vehicle and determines, using that data, if the traveling direction of the vehicle has changed (See at least Tanaka [0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVEN J LOHSE whose telephone number is (571)272-0521. The examiner can normally be reached Monday to Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Chen can be reached on (571) 270-5499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SVEN J LOHSE/Examiner, Art Unit 4187        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662